IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                                   : NO. 271
                                         :
APPOINTMENTS TO THE APPELLATE            : APPELLATE COURT RULES DOCKET
COURT PROCEDURAL RULES                   :
COMMITTEE                                :
                                         :
                                         :
                                         :
                                         :


                                      ORDER


PER CURIAM


         AND NOW, this 31st day of May, 2017, Ruxandra M. Laidacker, Esquire,

Philadelphia, and Neil T. O’Donnell, Esquire, Luzerne County, are hereby appointed as

members of the Appellate Court Procedural Rules Committee for a term of three years,

commencing July 1, 2017.